Citation Nr: 1412823	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for respiratory disability.

Entitlement to service connection for tinnitus, secondary to a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a hearing before the Board in August 2009.  A transcript of the hearing is associated with the claims file.  Since that time, the Veterans Law Judge (VLJ) who presided over the August 2009 hearing has retired from the Board.  The Veteran was afforded the opportunity to provide hearing testimony in front of another VLJ, but declined an additional hearing.

When this case was most recently before the Board in October 2011, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran did not have a chronic respiratory disorder in service; any current respiratory disorder was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service. 

2.  Tinnitus was not present until more than one year following the Veteran's discharge from service and is not etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a June 2007 letter, prior to the December 2007 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  Pursuant to the Board's December 2009 remand directive, the Veteran was afforded VA examinations for his respective claims in January 2010.  In May 2010, a VA addendum opinion related to the tinnitus claim was provided.   In May 2011, the Veteran was afforded another VA examination for tinnitus.  The Board finds that the reports of the January 2010 and May 2011 VA examinations and the  May 2010 addendum opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  Additionally, in compliance with an October 2011 Board remand, VA requested private medical records for treatment from 1989 to 1994.  In November 2011, the private medical center responded that the Veteran's treatment records were destroyed.  Therefore, the Board finds that there has been substantial compliance with the October 2011 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Respiratory Disability

The Veteran contends that he incurred a chronic respiratory disorder after receiving a flu shot while on active duty in basic training.  

The Veteran's service treatment records (STRs) document treatment for acute respiratory disease, upper respiratory infection, and pharyngitis.  A March 1977 STR documents the Veteran's three day admittance for acute respiratory disease.  In a December 1977, the Veteran complained of a sore throat for four days and was assessed with pharyngitis.  A February 1978 STR reports a diagnosis of a viral upper respiratory infection.  According to a July 1978 STR, the Veteran complained of an ear ache and sore throat for three days and was assessed with acute pharyngitis.  In February 1980, the Veteran was treated for nasopharyngitis.  An August 1980 STR documents treatment for an upper respiratory infection.  In September 1980, the Veteran reported pain in his throat.  In December 1980, the Veteran elected to forego a separation examination.

A November 1999 private hospital record reflects that the Veteran complained of a productive cough and hyperventilating and was diagnosed with asthma.

In an April 2008 VA Medical Center (VAMC) treatment note, the Veteran was assessed with allergic rhinitis.  In a January 2009 VAMC treatment note, it was noted that the Veteran reported a recent history of pneumonia that he believed was related to previous incurrences, most recently about two years prior.  The Veteran was assessed with recurrent sinusitis history, recurrent bronchitis history, and allergic rhinitis.   Testing results of the sinuses revealed "chronic sinusitis with acute change of left maxillary sinus with possible erosion of medial wall."  According to a February 2009 VAMC treatment note, the results of pulmonary function tests revealed "minimal obstructive airway."

In a January 2010 VA respiratory examination, the Veteran reported a history of being diagnosed with acute respiratory disease one day after he received a shot in basic training that resulted in hospitalization.  He noted that while on active duty in Germany he experienced problems with sore throat, runny nose, and nasal congestion, but denied any episodes of pneumonia in the military.  The Veteran reported a post-service history of continued problems with runny nose, nasal congestion, and sinus problems.  He also noted treatment for pneumonia more than 4 times, the last over ten years ago.  The January 2010 VA examination report notes that chest X-ray results were normal, minimal airway obstruction was found on a pulmonary function test, and that the Veteran had chronic maxillary sinusitis, more prominent on the left.  The VA examiner diagnosed reactive airway disease, rhinitis, and chronic sinusitis, post-tonsillectomy as a child.  After reviewing the Veteran's records and examination results, the VA examiner concluded that any current respiratory condition was not related to the Veteran's active service.  The VA examiner noted that the Veteran had problems with upper respiratory infections, pharyngitis, and otitis media while on active duty, which "reflects a recurrent condition."  However, the VA examiner opined that the Veteran's recent diagnoses of chronic sinusitis and asthma were different conditions from the diagnoses in service.  Further, "allergic rhinitis has [an] immunologic component that would distinguish it from acute URI's."

An April 2010 VAMC treatment note indicates that the Veteran reported undergoing maxillary sinus surgery.  A July 2010 VAMC treatment note indicates that the Veteran was breathing better since a sinus surgery with improved allergic rhinitis.  In January 2011, the Veteran returned to a VAMC because the right sinus was still congested and he could not drain anything; the assessment was allergic rhinitis and asthma.

In an August 2012 statement, the Veteran reiterated that he missed 11 days of basic training due to illness after he received a swine flu shot and was told by his doctors that he had pneumonia.  The Veteran noted that many others were treated with him and offered medical discharge from service.  He reported numerous sinus-related illnesses in service and six cases of pneumonia after separation from service, some of which necessitated 30 days of bed rest.  He noted that records of treatment for pneumonia were all destroyed.

After careful review of the record, the Board concludes that service connection is not warranted for a respiratory disability.  

The Board finds that the preponderance of the evidence shows that the Veteran's current respiratory disorders were not present until more than one year following the Veteran's discharge from service.  The Veteran has current diagnoses of allergic rhinitis, reactive airway disease, and chronic sinusitis.  The first notation of a diagnosed respiratory disorder, asthma, was found in a November 1999 hospitalization record, almost 20 years after separation from service.  

Moreover, there is no probative evidence of a chronic respiratory disorder during service or within a year of separation from service.  The STRs support the finding that any in-service respiratory disorders resolved.  Additionally, the Veteran elected to forego a separation examination, therefore, providing no evidence that he had any chronic respiratory disorder upon separation from service.  The evidence of record supports the VA examiner's opinion that the Veteran experienced upper respiratory infections, pharyngitis, otitis media, and acute respiratory disease while in service and allergic rhinitis, asthma, reactive airway disease, and chronic sinusitis many years after separation from service.  The Veteran also reported diagnoses of pneumonia, but explicitly denied any diagnosis of pneumonia while in active service.  

The preponderance of the evidence also shows that a current respiratory disorder is not related to service.  The Board finds the January 2010 VA examiner's opinion that the Veteran's current chronic respiratory disorders are not related to any respiratory disorders in service to be probative evidence against the claim.  The VA examiner reviewed the Veteran's claims file and provided a complete rationale for the opinion that the respiratory disorders found in service were unrelated to the Veteran's current diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.). 

The Board acknowledges that the Veteran is able to observe some of his symptoms, such as sore throat, congestion, coughing, and difficulty breathing; however, the Board notes that he does not possess the medical expertise required to determine whether his present respiratory disability is causally related to active service or that the acute respiratory disease diagnosed in service was pneumonia.  Although the Veteran might sincerely believe that his claimed disability is related to chronic pneumonia, and that his current respiratory disorders are the same as his respiratory disorders while in military service, he is not competent to provide an opinion linking his current chronic respiratory disorders to military service.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.

Tinnitus

The Veteran asserts that he has tinnitus due to ruptured tympanic membranes of both ears secondary to a chronic respiratory disorder.

The Veteran's STRs are negative for any evidence of tinnitus.  As noted above, the Veteran elected to forego a separation examination.

A June 1998 private hospital record indicates that the Veteran was discharged with a diagnosis of labyrinthitis after complaining of lightheadedness, nausea, and "near-syncope for approximately hours."  The private hospital record notes that the Veteran's tympanic membranes were without perforation or bulging and his ear canals were clear.

In a January 2008 statement, the Veteran reported that symptoms of a chronic respiratory disorder caused him to rupture his eardrums.  In an August 2008 hearing before the Board, the Veteran reported that he had noticed ringing in his ears during bouts of ruptured eardrums, since the mid-to-late 1980s, which were a result of congestion and clogged sinuses.  He reported that the ringing was very loud but diminished as his ears healed.  The Veteran reported that a private medical doctor indicated that the ruptured eardrums were related to a chronic respiratory disorder and he denied any diagnosis of a hearing problem.

In a January 2010 VA examination report, the Veteran reported military noise exposure of infrequent weapons usage and minimal occupational and recreational noise exposure.  The Veteran reported a history of perforated tympanic membranes on six occasions, most recently around March 2009.  He stated that tinnitus began 20 to 25 years prior and was most severe just following a tympanic membrane perforation.  The VA examination disclosed bilateral mild sensorineural hearing loss and scarring on the tympanic membranes.  The VA examiner determined that the Veteran's tinnitus was related to mild sensorineural hearing loss but noted that no opinion could be provided because the claims file was unavailable for review.  Following a review of the claims file, the VA examiner provided a May 2010 addendum opinion.  He stated that the Veteran's tinnitus was not related to military service because his reported onset was after separation from service and he had a history of middle ear problems that predated military service.

At a May 2011 VA examination, the Veteran reported infrequent military noise exposure with hearing protection and recreation noise exposure from motorcycles with hearing protection.  The Veteran reported bilateral tinnitus began over 20 years prior with a history of tympanic membrane perforations since separation from military service.  The VA examiner diagnosed bilateral sensorineural hearing loss and bilateral tinnitus, and determined that tinnitus was less likely than not the result of military noise exposure or upper respiratory involvement.  The VA examiner opined that minimal acoustic trauma in service, onset of tinnitus significantly after military service, and majority of middle ear problems commencing after military service were against the claim.

After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  

The Board notes that the Veteran does not assert, nor does the evidence of record show, that tinnitus was present in service or until years thereafter, or that the tinnitus is otherwise related to the Veteran's active service.  Further, the May 2011 VA examiner found no link between tinnitus and active military service.  In multiple statements, to include August 2009 testimony before the Board as well as August 2007 and August 2012 written lay statements, the Veteran reiterated that tinnitus was caused by ruptured tympanic membranes secondary to a chronic respiratory disorder, rather than directly incurred in or aggravated by military service.  In view of the Board's determination that service connection for respiratory disability is not warranted, the claim for secondary service connection for tinnitus must also fail.



Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for tinnitus, claimed as secondary to a chronic respiratory disorder, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


